Citation Nr: 1204123	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right zygomatic fracture with temporomandibular (TMJ) impairment.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to the RO in Newark, New Jersey.

The Board remanded the case for further development in January 2007, July 2009, and June 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, the RO did issue a rating decision dated in February 2010, which increased the evaluation for the Veteran's disability to 10 percent effective from July 10, 2003, which was the date of his claim.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a right zygomatic fracture with TMJ impairment are not productive of TMJ articulation limited to 21 to 30 mm, and the rating criteria prohibits the assignment of a separate evaluation for restricted lateral excursion in addition to an evaluation for limitation of articulation.

3.  The Veteran's residuals of a right zygomatic fracture with TMJ impairment are not productive of osteomyelitis, malunion of the mandible, nonunion of the mandible, or speech impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a right zygomatic fracture with TMJ impairment have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.150, Diagnostic Codes 990- 9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial rating decision in September 2003.  Nevertheless, the RO did send the Veteran letters in July 2003, June 2004, and January 2007, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case). The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The June 2004 and January 2007 notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the January 2007 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The January 2007 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

The January 2007 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  That letter further explained how effective dates were determined. 

In addition, the RO notified the Veteran in the July 2003 and June 2004 notice letters about the information and evidence that VA will seek to provide.  Those letters also informed the Veteran about the information and evidence that he was expected to provide. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding evidence that is pertinent to the issue being decided herein. 

The Board remanded the case in January 2007, July 2009, and July 2010 to provide the Veteran the opportunity to submit the names and addresses of all VA and non-VA treatment providers and to afford him a VA examination.  A January 2007 letter did request that the Veteran provide the specific information regarding his treatment providers and any necessary authorization.  He was also provided VA examination in February 2009, September 2010, and July 2011.  Therefore, the Board concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 and July 2011 VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   
 In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran is currently assigned a 10 percent disability evaluation for his residuals of a right zygomatic fracture with TMJ impairment pursuant to 38 C.F.R. § 4.150, Diagnostic Codes 9903-9905.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 9903, a 10 percent disability evaluation is assigned for moderate nonunion of the mandible.  A 30 percent disability evaluation is warranted when such impairment is severe.  The determination is dependent on the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, 9903. 

Diagnostic Code 9905 provides the rating criteria for limited motion of the temporomandibular articulation.  A 10 percent disability evaluation is contemplated when the inter-incisal range is limited to 31 to 40 mm or when the range of lateral excursion is from zero to 4 mm.  A 20 percent disability evaluation is warranted when the inter-incisal range is limited 21 to 30 mm.  A note to the diagnostic code indicates that the range for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Diagnostic Code 9904 provides the rating criteria for malunion of the mandible.  Under that diagnostic code, a 10 percent disability evaluation is assigned when there is moderate displacement, and a 20 percent disability evaluation is warranted for severe displacement.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected residuals of a right zygomatic fracture with TMJ impairment.  An August 2003 VA dental examination did not make findings pertinent to this claim, as the report did not address of the findings necessary under the rating criteria.

A February 2009 VA dental examination reflected the Veteran's reports of right-sided facial swelling, especially during cold temperatures, pain when chewing on the right side, and pain in the right TMJ when opening his mouth for too long.  He rated the pain as moderate and noted that it was constant or nearly constant.  A physical examination found the inter-incisal range of motion to be from zero to 48 mm with the bilateral range of lateral excursion from zero to 4or 5 mm.  The examination was negative for the loss of bone to the maxilla, malunion or nonunion of the maxilla, loss of bone to the mandible, malunion or nonunion of the mandible, osteoradionecrosis, and osteomyelitis.  

A September 2010 VA dental examination reflected the Veteran's reports of progressively worsening mouth pain and difficulty chewing some foods.  He also reported having difficulty opening his mouth and talking.  The examiner noted that the Veteran speech was understandable, but that there was some impaired articulation of some words.  The inter-incisal opening was found to be 50 mm, and the bilateral lateral excursion was more than 4 to 5mm.   A physical examination was negative for the loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, malunion or nonunion of the mandible, osteoradionecrosis, and osteomyelitis.  

In light of the possible speech impairment noted during the September 2010 VA dental examination, the RO arranged for a VA mouth, lips, and tongue VA examination to determine the extent of interference with speech due to the Veteran's service-connected residuals of a right zygomatic fracture with TMJ impairment.  Such an examination was provided in July 2011.  The examiner reviewed the claims file and medical history and performed a physical examination after which he concluded that the Veteran's right zygomatic fracture, post-surgical status, was healed without residuals.  The examiner noted that the Veteran had had a cerebrovascular stroke on the right side in 2006 and had had slurred speech soon after wards.  He underwent almost six months of speech therapy, and his slurred speech improved.  The examiner also commented that the clinical examination revealed minimal, localized tenderness over the right TMJ joint and indicated that the Veteran was able to open his mouth without any restriction.  There were no clinical abnormalities of the mouth, lips, or tongue.  It was also noted that his speech was clear without any slurring, and the examiner was able to understand all spoken words.  The examiner stated that there was no interference with speech secondary to the Veteran's service-connected post-operative residuals of a right zygomatic fracture.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation.  The evidence shows that the Veteran's inter-incisal range of temporomandibular articulation has ranged from 48 to 50 mm, and his lateral excursion has been greater than 4 mm.  Indeed, the July 2011 VA examiner commented that the Veteran was able to open his mouth without any restriction.    The Veteran has denied, and the clinical evidence has not demonstrated, osteomyelitis, nonunion of the mandible, or malunion of the mandible.  There is also a medical opinion stating that the Veteran does not have speech impairment as a result of his service-connected disability.  Rather, it appears that any speech impairment is attributable to a nonservice-connected stroke.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's residuals of a right zygomatic fracture with TMJ impairment. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected residuals of a right zygomatic fracture with TMJ impairment are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under several diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a right zygomatic fracture with TMJ impairment under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is unemployed, but he has not contended, nor does the evidence show, that his unemployment may be due, at least in part, to his service-connected residuals of a right zygomatic fracture with TMJ impairment.  Indeed, the February 2009 VA dental examiner noted the Veteran's report that he had stopped working in 2006 due to a stroke.  As such, the evidence and the Veteran's contentions have not reasonably raised the question of whether he is unemployable due to the disability for which the increased rating is sought.  Therefore, no further consideration of entitlement to TDIU is necessary in this case. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right zygomatic fracture with TMJ impairment is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


